Citation Nr: 0823379	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  03-23 054	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUES

Entitlement to service connection for a psychiatric 
disability, claimed as schizophrenia.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
asthma, claimed as secondary to Agent Orange exposure.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a hand injury.

Entitlement to service connection for gonorrhea.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and J.J., MD


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active service from January 1969 to September 
1970, including service in Vietnam from July 1969 to 
September 1970.

The veteran's wife has been designated his fiduciary for 
purposes of receiving VA monetary benefits.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 2004, September 2005, and in May 
2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his wife if further action on their part is required.


REMAND

This appeal has a long history, having been before the Board 
on multiple occasions.  Unfortunately, at some point in the 
process, the veteran's claims file, including his original 
service medical records, early rating decisions, and other 
medical evidence, was misplaced.  The May 2007 remand was 
focused solely upon the attempt to locate the original file, 
and if that failed, upon the actions needed to recreate as 
much of the original file as possible.  

In the May 2007 remand, the Board ordered the AMC to check 
all known locations where the veteran's claims file may have 
been misplaced.  All locations except one, the AMC itself, 
were checked without success.  As the file had previously 
been remanded to the AMC, that office is a likely place where 
the file may have gotten misplaced.  Obviously, obtaining the 
veteran's original claims file is preferable to recreating 
much, but not all, of the evidence contained in the file.  
Therefore, upon remand, such a search of the AMC should be 
conducted and the search should be documented for the file.

In the May 2007 remand, the Board also outlined some actions 
which should be taken to rebuild/recreate the veteran's 
claims file to the greatest extent possible, in the event 
that the original file is not located.  Some of these 
actions, including inviting the veteran and his wife to 
submit copies of documents in their possession, and printing 
copies of documents stored on the VA computer system have 
been accomplished.  However, other requested actions were 
not.  Therefore, unless the veteran's original claims file is 
located, the following documents must be obtained and added 
to the file.

	+  The November 2003 RO hearing transcript.
+  ALL VA medical records, both computerized and 
noncomputerized, psychiatric and non-psychiatric, 
inpatient and outpatient, dated from 1970 through 2006.
	+  Any private medical records identified by the 
veteran.
+  Those service medical and personnel records which can 
be obtained from the National Personnel Records Center, 
and other sources, such as morning reports, surgeon 
general reports, etc.

Upon remand, a search which is consistent with both the 
letter and spirit of the guidelines for locating lost VA 
files must be undertaken and every step and action taken must 
be documented in a manner which is reviewable.  If cryptic 
location codes or action codes are used in this 
documentation, a key or guide to such codes must be attached.  
Such transparency is crucial not only for review by higher 
tribunals, but also so that the veteran and his wife will 
understand that the VA is treating their information and 
their appeal with the greatest care and respect.  Having 
apparently misplaced the veteran's claims file, it is now 
incumbent upon the VA as an organization to make diligent 
efforts to locate the veteran's missing file folders, and if 
the folders are not found, then to reconstruct the veteran's 
claims file as completely as possible.

The RO/AMC is required to fully complete the development 
ordered by the Board.  Stegall v. West, 11 Vet. App. 268 
(1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  
Additionally, it is to be expected that other clues and 
references to available and helpful documents, or even to the 
location of the missing file itself, will be added to the 
file during the course of reconstructing it; and these 
sources should be pursued to the extent possible.

Lastly, the May 2007 remand ordered that the actions required 
by the June 2004 remand be accomplished, including the 
issuance of a Statement of the Case addressing the issue of 
entitlement to service connection for gonorrhea.

Accordingly, the case is REMANDED for the following actions:

1.  A search for the missing claims file 
must be undertaken at the Appeals 
Management Center.  All requests, 
responses, and actions taken to locate the 
veteran's claims file must be fully 
documented for future review.

2.  IF the veteran's claims file is not 
located, the AMC should proceed to 
reconstruct, to the extent possible, the 
evidence which was in the original claims 
file, and such supporting evidence which 
is available.  In particular, the November 
2003 RO hearing transcript must be printed 
for the file.  

ALL VA medical records, both computerized 
and noncomputerized, psychiatric and non-
psychiatric, inpatient and outpatient, 
dated from 1970 through 2006, must be 
obtained for the file.  

After obtaining the appropriate release 
from the veteran and his wife, reports of 
private medical treatment, (especially 
medical treatment provided in the years 
following the veteran's discharge from 
service), should be obtained.  

Those service medical and personnel 
records which can be obtained from the 
National Personnel Records Center, and 
other sources, such as morning reports, 
surgeon general reports, etc. must be 
obtained.

3.  The RO should issue a Statement of the 
Case regarding the claim, for which the 
veteran filed a timely notice of 
disagreement, for entitlement to service 
connection for gonorrhea, informing the 
veteran of the applicable time periods for 
filing a substantive appeal, if he wishes 
to do so after receiving the Statement of 
the Case.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran, his wife, and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The veteran and his wife have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


